

116 S1371 IS: Oxybenzone and Octinoxate Impact Study Act of 2019
U.S. Senate
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1371IN THE SENATE OF THE UNITED STATESMay 8, 2019Mr. Merkley (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to conduct a study on the
			 effects of oxybenzone and octinoxate on the environment and public health,
 and for other purposes. 1.Short titleThis Act may be cited as the Oxybenzone and Octinoxate Impact Study Act of 2019.2.Study on the effects of oxybenzone and octinoxate on the environment and public health(a)Study(1)In generalThe Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall conduct a study on the impact of oxybenzone and octinoxate on—(A)the environment, including lethal and sublethal impacts on aquatic ecosystems; and(B)public health.(2)InclusionThe study under paragraph (1) shall include analysis, documentation, and determinations on the impact of oxybenzone and octinoxate on the protection and propagation of—(A)coral reefs; and(B)marine life.(3)ConsultationIn conducting the study under paragraph (1), the Administrator shall consult with—(A)marine biology research centers located in the United States on the shores of large bodies of water; and(B)the Director of the Centers for Disease Control and Prevention.(b)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress and make publicly available on the website of the Environmental Protection Agency a report that describes the results of the study conducted under subsection (a).